DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2012/133711) (hereinafter WO’711) in view of Kakuchi et al. (US 2009/0239137).
With respect to claims 1 and 13, WO’711 teaches batteries of a battery module (Figures 2-4) the batteries (1) having, respectively, a housing with a bottom and an opposing top, the top comprising a positive and a negative battery terminal (translation – page 4) (as illustrated), the arrangement comprising:
a base plate (61) configured to support a respective bottom surface of at least a first (1) and a second (1) battery (as illustrated) (page 6, 1st para.);
a cover plate (16/24) configured to be arranged on a respective top of the at least first (1) and second (1) battery and comprising an electrical contact (via bus bar 6) configured to electrically connect the at least first (1) and the second (1) battery in 
WO’711 fails to teach at least a first and a second holder configured to fixate the position of the at least first and second rechargeable battery onto the base plate.  Kakuchi teaches a battery module (Figure 15) comprising a plurality of batteries (20) supported on a base plate (310), the base plate (310) comprising at least a first and a second holder (310C) configured to fixate the position of the at least first and second battery (20) onto the base plate (310) in order to securely position the batteries (20) and prevent any possible shifting.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the base plate of WO’711 comprise at least a first and a second holder configured to fixate the position of the at least first and second battery onto the base plate, as taught by Kakuchi, in order to securely position the batteries and prevent any possible shifting.
Limitations expressed in intended use language (i.e. for a lift truck in claim 1) is not given weight in an apparatus claim given that it does not add any structural limitation to the claim.  
With respect to claim 2, WO’711 teaches wherein the base plate (61) is rectangular and has a width (W) and a length (L), whereby the width (W) of the base plate is substantially equal to, or less than, a width (w) of each battery (1) (as illustrated).
With respect to claim 3, Kakuchi further teaches wherein the holders (310C) comprises protrusions (as illustrated in Figure 15) extending from the base plate (310) and configured to be received in corresponding recesses (20AP) in a bottom surface of each battery (20).
With respect to claim 4, Kakuchi further teaches wherein the protrusions (310C) are arranged in a first and a second parallel row along the length (L) of the base plate (310) (as illustrated in Figure 15).
With respect to claim 5, Kakuchi further teaches wherein the bottom surface of each rechargeable battery comprises at least a first and second recess (20AP); and wherein the number of protrusions (310C) on the base plate (310) correspond to the total number of recesses (20AP) of the batteries (20) (Figures 15).
With respect to claim 6, WO’711 teaches wherein the cover plate (16/24) is rectangular and has a width (W) and a length (L) whereby the width (W) of the cover plate (16) is substantially equal to a width (w) of each battery (1).


With respect to claim 7, WO’711 teaches providing a first and a second fastener/(first and second sidewalls of cover (16/24))  for attaching/(press-fitting) the cover plate (16/24) to the respective top of each battery (1) (page 4, bottom half – page 5, lines 1-5).
With respect to claim 8, WO’711 teaches wherein the cover plate (16/24) comprises a first opening/(elongated openings in top cover (16/24)) for receiving a terminal of the first battery (1) and a second opening/(elongated openings in top cover (16/24)) for receiving a terminal (not numbered but obvious to one skilled in the art) of the second battery (1) (as illustrated in Figures 2-4) (page 4, lines 19-21), wherein the electrical contact/(bus bars (6)) comprises electrically conductive sheet material arranged around the respective first and the second opening and extending between the first and the second opening (as illustrated in Figures 2-4).
With respect to claim 9, WO’711 teaches wherein the electrically conductive material/(bus bar (6)) may electrically connect the positive electrode of the first bare cell (1) and the positive electrode of the second bare cell (1) (page 4, bottom half), therefore, it would be obvious that the electrically conductive material/(bus bars (6)) would be positioned at least between the two respective electrodes; consequently, it would be obvious that the first and the second fastener/(first and second sidewalls of cover (16/24)) for attaching/(press-fitting) the cover plate (16/24) to the respective top of each battery (1) (page 4, bottom half – page 5, lines 1-5) would clamp the electrically conductive sheet material/(bus bars (6)) of the first and the second opening of the cover plate (16/24) to the respective terminal of the first (1) and second (1) battery.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over (WO 2012/133711) (hereinafter WO’711) in view of Kakuchi et al. (US 2009/0239137), as applied to claim 9 above, and further in view of CN 103718344 (hereinafter CN’344).
With respect to claim 10, WO’711 as modified discloses all claim limitations as set forth above, WO’711 further teaches wherein the terminals of each rechargeable battery are exposed through the through-hole of the cover plate (16/24) (as illustrated in Figures 2-4), but fails to teach wherein the terminals of each battery comprises a threaded bore and a contact surface and wherein the fastener comprises a head and a corresponding threaded portion configured to be received in the threaded bore of the terminal of the battery, such that the head of the fastener is clamped against one side of the electrically conductive sheet material of the opening and the contact surface of the terminal is clamped against the other side of the electrically conductive sheet material of the opening.  CN’344 teaches a battery module (as illustrated in Figure 9) wherein the terminals (Figure 18, 32A and 32B) of each rechargeable battery (Figure 2, 31) comprises a threaded bore/(circular screw hole) (Figure 18, 33) (para. [0048]) and a contact surface (32) and wherein the fastener/bolt (6) (para. [0120]) comprises a head (61) and a corresponding threaded portion (62) configured to be received in the threaded bore (33) of the terminal (32A) of the battery (31) (para. [0120]) (as illustrated), such that the head (61) of the fastener/bolt (6) is clamped against one side of the electrically conductive sheet material/(232) of bus-bar (22)) (para. [0097]) of the opening of cover (42A) receiving the threaded portion (33) of terminal (32A), where the nut/bolt (6) is positioned on cover plate (42A)) and the contact surface (32) of the terminal (32A) is clamped against the other side of the electrically conductive sheet material/((232) of bus bar (22)) of the opening (within cover plate (42A)) (as illustrated in Figure 18) in order to connect the batteries in series in a secure and fixed manner.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the terminals of each battery, in modified WO’711, with a threaded bore and a contact surface and wherein the fastener comprises a head and a corresponding threaded portion configured to be received in the threaded bore of the terminal of the battery, such that the head of the fastener is clamped against one side of the electrically conductive sheet material of the opening and the contact surface of the terminal is clamped against the other side of the electrically conductive sheet material of the opening, as taught by CN’344, in order to connect the batteries in series in a secure and fixed manner.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2012/133711) (hereinafter WO’711) in view of Kakuchi et al. (US 2009/0239137), as applied to claim 1 above, and further in view of (CN 102593388) – herein after CN’388.
With respect to claim 11, WO’711 teaches wherein the first (50B) and the second attachment (50B), respectively comprises an elongated central portion/(vertical portion) and a first end flange/(top horizontal portion) and a second end flange/(bottom horizontal portion) wherein the base plate (61) comprises opposing first and second side edges (as illustrated) and the cover plate (24) comprises opposing first and second side edges (as illustrated); but fails to teach wherein the base plate comprises at least a first and a second seat having a respective opening in a respective one of the opposing side edges of the base plate, and the cover plate comprises at least a first and a second seat having a respective opening in a respective one of the opposing side edges of the cover plate; and wherein a respective first end flange of the first and the second attachment is configured to be attachable received in a respective seat of the base plate through the opening and a respective second end flange of the first and the second attachment is configured to be attachable received in a respective seat of the cover plate through the opening.  CN’388 teaches providing a bottom plate (Figure 11, 3) supporting a stack of cells (5), a top plate (3), a first (4) and a second (4) attachment/connecting rod (4), respectively comprises an elongated central portion and a first end flange (4A) and a second end flange (4A) wherein the base plate (3) comprises opposing first and second side edges (as illustrated) and the cover plate (3) comprises opposing first and second side edges (as illustrated) and teaches wherein the base plate (3) comprises at least a first and a second seat (illustrated but not numbered – similar to the instant Figures) having a respective opening in a respective one of the opposing side edges of the base plate (3), and the cover plate (3) comprises at least a first and a second seat/(circle-shaped spaces on plate (3)) having a respective opening in a respective one of the opposing side edges of the cover plate (3) (as illustrated); and wherein a respective first end flange (4A) of the first and the second attachment is configured to be attachable received in a respective seat of the base plate through the opening and a respective second end flange of the first and the second attachment is configured to be attachable received in a respective seat/(circle-shaped spaces on plate (3)) of the cover plate (3) through the opening (illustrated but not numbered – similar to the instant Figures) in order to inhibit vibration of the batteries/cells and the connecting rod is bent in order to suppress dislocation of the batteries/cells (para. [0037]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to replace the first and second attachments of modified WO’711 with the attachments/rods (4) of CN’388 in order to inhibit vibration of the batteries/cells and to suppress dislocation of the batteries/cells.  
With respect to claim 12, WO’711 as modified discloses all claim limitations as set forth above but fails to teach providing a joining connector for joining the arrangement to another, identical, arrangement for assembling batteries.  CN’388 teaches a plurality of battery packs (Figure 1) comprising a joining connector (8 and 20) (as illustrated) in order to join the arrangement to another, identical, arrangement (as illustrated).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the apparatus of modified WO’711 with a joining connector, as taught by CN’388, in order to join the arrangement to another, identical, arrangement.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/18/2021, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn.  A new rejection is set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/							5/18/2021Primary Examiner, Art Unit 1725